
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.57


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.

dELiA*s Corp.

WARRANT

Warrant No. 000005   Dated: May 12, 2003

        dELiA*s Corp., a Delaware corporation (the "Company"), hereby certifies
that, for value received, Evan Guillemin or his registered assigns (the
"Holder") is entitled to purchase from the Company up to a total of 16,667
shares of Class A common stock, $.01 par value per share (the "Common Stock"),
of the Company (each such share, a "Warrant Share" and all such shares, the
"Warrant Shares") at an exercise price equal to $.37 per share (as adjusted from
time to time as provided in Section 8, the "Exercise Price"), at any time and
from time to time from and after the date hereof and through and including the
date that is two years after the date hereof (the "Expiration Date"), and
subject to the following terms and conditions.

        1.    Definitions.    As used in this Warrant, the following terms shall
have the following meanings:

        (a)    "Business Day"    means any day other than Saturday, Sunday, a
legal holiday or a day on which banking institutions in New York, New York are
authorized or required by law or executive order to close.

        (b)    "Person"    means an individual, corporation, joint venture,
general or limited partnership, trust, unincorporated organization, limited
liability company, limited liability partnership, government or any agency or
political subdivision thereof, association, sole proprietorship or any other
form of entity not specifically listed herein.

        (c)    "Subsidiary"    means any corporation or other legal entity of
which that Person (either alone or together with other Subsidiaries of that
Person) owns, directly or indirectly, more than 50% of the stock or other equity
interests that are ordinarily and generally, in the absence of contingencies or
understandings, entitled to vote for the election of a majority of the members
of the board of directors or governing body of such entity.

        2.    Registration of Warrant.    The Company shall register this
Warrant, upon records to be maintained by the Company for that purpose (the
"Warrant Register"), in the name of the record Holder hereof from time to time.
The Company may deem and treat the registered Holder of this Warrant as the
absolute owner hereof for the purpose of any exercise hereof or any distribution
to the Holder, and for all other purposes, absent actual notice to the contrary.

--------------------------------------------------------------------------------

        3.    Registration of Transfers.    The Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant, with the Form of Assignment attached hereto as Exhibit B duly
completed and signed, to the Company at its address specified herein. Upon any
such registration or transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a "New Warrant"),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant. Notwithstanding anything to the contrary contained herein, this
Warrant may not be transferred, in whole or in part, by the Holder without the
Company's prior written consent.

        4.    Exercise and Duration of Warrants.    

        (a)   This Warrant shall be exercisable by the registered Holder at any
time and from time to time on or after September1, 2003 to and including the
Expiration Date. At 6:30 P.M., New York City time, on the Expiration Date, or if
such day is not a Business Day, on the next day that is a Business Day, the
portion of this Warrant not exercised prior thereto shall be and become void and
of no value.

        (b)   A Holder may exercise this Warrant by delivering to the Company
(i) an Exercise Notice, in the form of Exhibit A attached hereto, appropriately
completed and duly signed, and (ii) payment of the Exercise Price for the number
of Warrant Shares as to which this Warrant is being exercised, and the date such
items are delivered to the Company (as determined in accordance with the notice
provisions hereof) is an "Exercise Date." The Holder shall not be required to
deliver the original Warrant in order to affect an exercise hereunder. Execution
and delivery of the Exercise Notice shall have the same effect as cancellation
of the original Warrant and issuance of a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.

        (c)   Notwithstanding any other provision hereof, if an exercise of any
portion of this Warrant is to be made in connection with a sale of the Company,
then such exercise may at the election of the Holder be conditioned upon the
consummation of such transaction, in which case such exercise shall not be
deemed to be effective until immediately prior to the consummation of such
transaction.

        5.    Delivery of Warrant Shares.    

        (a)   Upon exercise of this Warrant, the Company shall promptly (but in
no event later than three Business Days after the Exercise Date) issue or cause
to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate, a certificate for
the Warrant Shares issuable upon such exercise, with appropriate restrictive
legends. The Holder, or any Person so designated by the Holder to receive
Warrant Shares, shall be deemed to have become holder of record of such Warrant
Shares as of the Exercise Date.

        (b)   This Warrant is exercisable, either in its entirety or, from time
to time, for a portion of the number of Warrant Shares. Upon surrender of this
Warrant following one or more partial exercises, the Company shall issue or
cause to be issued, at its expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.

2

--------------------------------------------------------------------------------




        6.    Charges, Taxes and Expenses.    Issuance of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder. The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.

        7.    Reservation of Warrant Shares.    The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of this Warrant as
herein provided, the number of Warrant Shares which are then issuable and
deliverable upon the exercise of this entire Warrant, free from preemptive
rights or any other contingent purchase rights of Persons other than the Holder
(taking into account the adjustments and restrictions of Section 8). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable and free from preemptive rights. The Company shall take all such
actions as may be necessary to ensure that all such Warrant Shares may be so
issued without violation by the Company of any applicable law or governmental
regulation or any requirements of any domestic securities exchange upon which
shares of Common Stock or other securities constituting Warrant Shares may be
listed.

        8.    Certain Adjustments.    The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 8.

        (a)    Stock Dividends and Splits.    If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides, by any stock split, recapitalization or
otherwise, outstanding shares of Common Stock into a larger number of shares or
(iii) combines outstanding shares of Common Stock into a smaller number of
shares, then in each such case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event.
Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

        (b)    Pro Rata Distributions.    If the Company, at any time while this
Warrant is outstanding, distributes to all holders of Common Stock (i) evidences
of its indebtedness, (ii) any security (other than a distribution of Common
Stock covered by the preceding paragraph), (iii) rights or warrants to subscribe
for or purchase any security, or (iv) any other asset (in each case,
"Distributed Property"), then in each such case the Exercise Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution shall be decreased (effective on such
record date) by the fair market value of the Distributed Property distributed in
respect of one outstanding share of Common Stock, as determined by the board of
directors of the Company in the good faith exercise of its reasonable business
judgment.

3

--------------------------------------------------------------------------------




        (c)    Fundamental Transactions.    If, at any time while this Warrant
is outstanding, (i) the Company effects any merger or consolidation of the
Company with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or
(iv) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a "Fundamental Transaction"), then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the "Alternate Consideration").
The aggregate Exercise Price for this Warrant will not be affected by any such
Fundamental Transaction, but the Company shall apportion such aggregate Exercise
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
exercise of this Warrant following such Fundamental Transaction.

        (d)    Number of Warrant Shares.    Simultaneously with any adjustment
to the Exercise Price pursuant to paragraph (a) of this Section, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
adjusted proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the adjusted number of Warrant Shares shall be the
same as the aggregate Exercise Price in effect immediately prior to such
adjustment.

        (e)    Calculations.    All calculations under this Section 8 shall be
made to the nearest cent or the nearest 1/100th of a share, as applicable. The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company or any direct or
indirect Subsidiary of the Company.

        (f)    Notice of Adjustments.    Upon the occurrence of each adjustment
pursuant to Section 8, the Company at its expense will promptly compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in reasonable detail
the facts upon which such adjustment is based. Upon written request, the Company
will promptly deliver a copy of each such certificate to the Holder.

        (g)    Notice of Corporate Events.    If the Company (A) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary of the Company, (B) authorizes or approves, enters into any agreement
contemplating or solicits stockholder approval for any Fundamental Transaction
or (C) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Company, then the Company shall deliver to the Holder a notice
describing the material terms and conditions of such transaction, at least 20
calendar days prior to the applicable record or effective date on which a Person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction; provided, however, that the failure to deliver such notice
or any defect therein shall not affect the validity of the corporate action
required to be described in such notice.

4

--------------------------------------------------------------------------------




        9.    Certain Events.    If any event occurs of the type contemplated by
the provisions of Section 8 hereof but not expressly provided for by such
provisions, then the Company's Board of Directors shall exercise its reasonable
judgment consistent with the fundamental intent of such provisions in making an
appropriate adjustment in the Exercise Price and the number of Warrant Shares
obtainable upon exercise of this Warrant so as to protect the rights of the
Holder of this Warrant.

        10.    Payment of Exercise Price.    The Holder shall pay the Exercise
Price in immediately available funds.

        11.    Fractional Shares.    The Company shall not be required to issue
or cause to be issued fractional Warrant Shares on the exercise of this Warrant.
If any fraction of a Warrant Share would, except for the provisions of this
Section, be issuable upon exercise of this Warrant, the number of Warrant Shares
to be issued will be rounded up to the nearest whole share.

        12.    Replacement.    Upon receipt of evidence reasonably satisfactory
to the Company (an affidavit of the Holder shall be satisfactory) of the
ownership and the loss, theft, destruction or mutilation of any certificate
evidencing this Warrant, and in the case of any such loss, theft or destruction,
upon receipt of indemnity reasonably satisfactory to the Company (provided that
if the Holder is a financial institution or other institutional investor its own
agreement shall be satisfactory), or, in the case of any such mutilation upon
surrender of such certificate, the Company shall (at Holder's expense) execute
and deliver in lieu of such certificate a new certificate of like kind
representing the same rights represented by such lost, stolen, destroyed or
mutilated certificate and dated the date of such lost, stolen, destroyed or
mutilated certificate.

        13.    Notices.    Any and all notices or other communications or
deliveries hereunder (including without limitation any Exercise Notice) shall be
in writing and shall be deemed given and effective upon receipt if such notice
or communication is (i) delivered via facsimile to the facsimile number
specified in this Section, (ii) sent by nationally recognized overnight courier
service, (iii) personally delivered or (iv) sent by registered or certified
mail, return receipt requested, postage prepaid. The addresses for such notices
or communications are as follows:

a) If to the Company, to:   dELiA*s Corp.
435 Hudson Street
New York, New York 10014
Attention:
Facsimile: (212) 590-6310
b) If to the Holder, to:
 
Evan Guillemin
c/o dELiA*s
435 Hudson Street
New York, NY 10014

        14.    Warrant Agent.    The Company shall serve as warrant agent under
this Warrant. Upon 10 days' notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown on the Warrant Register.

5

--------------------------------------------------------------------------------

        15.    Miscellaneous.    

        (a)   This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Subject to
the preceding sentence, nothing in this Warrant shall be construed to give to
any Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant. This Warrant may be amended only
in writing signed by the Company and the Holder and their respective successors
and permitted assigns.

        (b)   The Company will not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder against impairment.

        (c)    GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.    ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW THEREOF. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN NEW YORK COUNTY FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT HEREUNDER AND AGREES
THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND
NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY
RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND THE
HOLDER HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

        (d)   The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

        (e)   In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

        (f)    Nothing contained in this Warrant shall be construed as
conferring upon the Holder the right to vote or to consent or to receive notice
as a stockholder in respect of meetings of stockholders for the election of
directors of the Company or any other matters or any rights whatsoever as a
stockholder of the Company.

        [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Warrant to be duly
executed by its authorized officer as of the date first indicated above.

    dELiA*s Corp.
 
 
By:
/s/  STEPHEN I. KAHN      

--------------------------------------------------------------------------------

    Name: Stephen I. Kahn     Title: Chairman and Chief Executive Officer

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.57

